Citation Nr: 0617542	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 
2001, for the award of service connection for a heart murmur.  

2.  Entitlement to higher initial evaluations for a heart 
murmur, evaluated as 10 percent disabling from November 6, 
2001, and as noncompensably disabling from May 1, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was before the Board in July 
2005 when it was remanded for additional action by the RO.  
Among other things, the Board instructed the RO to issue a 
statement of the case with respect to a higher initial rating 
for a heart murmur, which the RO had rated as 10 percent 
disabling from November 6, 2001.  A statement of the case was 
issued by the RO in November 2005 and the veteran filed a 
substantive appeal in December 2005.  Although the RO later 
reduced the 10 percent rating initially assigned for the 
heart murmur, the veteran had already appealed the initial 
rating assigned.  Consequently, the RO's reduction amounted 
to a "staged" rating for the heart murmur-10 percent from 
November 6, 2001, and 0 percent from May 1, 2006.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  The issue on 
appeal has been characterized accordingly.

In February 2006, the veteran requested that he be afforded a 
hearing before a member of the Board by way of video 
conference.  The veteran was scheduled for such a hearing in 
May 2006; however, the veteran later requested that the 
hearing be cancelled.  Accordingly, the veteran's request for 
a hearing is treated as withdrawn and the Board will 
adjudicate the claims based on the evidence of record.  
38 C.F.R. § 20.704(e) (2005).  

(Consideration of the claim for higher initial ratings is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

A claim of service connection for a heart murmur was first 
received on November 6, 2001.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
November 6, 2001, for the grant of service connection for a 
heart murmur have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from February 1964 to 
February 1968.  He contends that he is entitled to an 
effective date prior to November 6, 2001, for the award of 
service connection for a heart murmur.

VA is bound by the law and regulation which specify the 
effective date of an awarded claim.  The effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection on a direct basis, shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year of separation from service; otherwise, the effective 
date shall not be earlier than the date of receipt of the 
application for service connection.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

The veteran's claim for service connection for a heart murmur 
was received on November 6, 2001.  Service connection was 
granted on a direct basis by way of a rating decision dated 
in August 2003 with notice provided that same month.  The 
effective date for his claim was set as November 6, 2001, the 
date of receipt of the claim.  

The veteran filed a notice of disagreement (NOD) in November 
2003.  He indicated that he believed the effective date of 
his claim should be retroactive to the date of his discharge 
from service at which time a heart murmur was noted to be 
present.  

Here, because the claim was made more than 30 years after the 
veteran left military service, the effective date can be no 
earlier than the date of receipt of the claim by VA.  That 
date is November 6, 2001.  The only way the effective date of 
the claim could be in February 1968, as the veteran would 
have it, would be if the claim had been received by VA within 
a year of his separation from service.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in September 2005 and informed 
him of the evidence he needed to establish an earlier 
effective date.  He was advised to submit any evidence he had 
to substantiate his request for an earlier effective date.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran has not alleged that there is any 
outstanding evidence that would support his request for an 
earlier effective date for a heart murmur, such as proof of 
an earlier filing of a claim.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to an effective date earlier than November 6, 
2001, for the grant of service connection for a heart murmur, 
is denied.


REMAND

The Board finds that additional development is required in 
order to adjudicate the issue of entitlement to higher 
initial evaluations for a heart murmur.  Specifically, the 
diagnostic code used for rating this disability requires a 
laboratory determination of metabolic equivalents (METs) 
obtained by exercise testing.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2005).  If testing cannot be done for medical 
reasons, an estimate by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
may be used instead of exercise testing.  Id.  In order to 
obtain the evidence necessary to apply the criteria, further 
evidentiary development is required.  (Although a September 
2005 examiner described the veteran's in-service heart murmur 
as a "functional" benign murmur, which did not cause any 
problem with the heart, the examiner nevertheless found a 
current murmur described as a systolic ejection murmur, which 
was described as "usually benign" and "usually lead[ing] 
to no cardiac symptomatology."  Such an opinion does not 
provide definite evidence of the absence of symptomatology 
due to the service-connected murmur.  Consequently, the Board 
will seek further clarification on this point, including 
information necessary to apply the pertinent rating 
criteria.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and ask him to submit or 
identify any and all pertinent 
medical evidence that was not of 
record at the time the statement of 
the case was issued in November 
2005.  If the evidence consists 
solely of medical records from VA 
facilities, the veteran should be 
asked to identify those facilities, 
and the RO may alternatively obtain 
copies directly using VA resources.  
The RO should obtain and associate 
with the record any records or other 
evidence which is not already of 
record.  

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo evaluation by a VA physician 
with appropriate expertise to obtain 
the information necessary to apply 
the rating criteria, including a 
determination of the level of METs 
at which dyspnea, fatigue, angina, 
dizziness, or syncope occurs.  If 
testing cannot be done for medical 
reasons, an estimate by the examiner 
of the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, may be used 
instead of exercise testing.  The 
examiner should identify the METs 
level based solely on the effect of 
service-connected heart murmur, if 
feasible.  If this is not possible, 
the examiner should explain and a 
best estimate as to the METs level 
based on service-connected 
disability should be provided.  If 
it is determined that the veteran's 
currently shown murmur (as opposed 
to any "benign" murmur he had in 
service) causes no symptom, as 
suggested by the September 2005 
examination report, this should be 
specifically noted and an 
explanation should be given for such 
a conclusion in this specific 
veteran's case.  Any testing deemed 
necessary to formulating an opinion 
or providing findings necessary to 
apply the rating criteria should be 
conducted.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review in 
connection with the examination.  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the rating issue 
on appeal in light of all 
information and evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


